FRUGE, Judge.
This is the companion suit of Gauthreaux v. Southern Six Drilling Co., Inc., 130 So.2d 759. The facts in these cases arose out of the same circumstances — the cases were consolidated for purposes of trial and appeal. For the reasons more fully set forth in the companion suit, 130 So.2d 759, the judgment appealed from is reversed and remanded for proceedings in accordance with law and not inconsistent with the views therein expressed.
Reversed and remanded.
On Application for Rehearing.
En Banc. Rehearing denied.